Magie, Chancellor.
The bill was filed for a divorce on the ground of desertion. No defence being made, the matter was referred to a master, who lias reported against the relief prayed for.
To this report exceptions were filed by the complainant, and the matter has been brought to hearing ex parte.
The evidence satisfactorily discloses that the defendant left the complainant against his will and his express direction. The desertion was therefore willful, and the only question is whether it was obstinate.
On this subject complainant has produced a number of letters received by him from the defendant after she left him. I have read them with care and am satisfied that the master has correctly concluded that they indicate repentance on the part of the wife for having deserted her husband and a desire that he should receive 'her again. To these letters complainant admits he made no response. The contention of his counsel is that he had ground to believe that the letters were insincere and untruthful, and that he had informed defendant, when she left against his will, that he never would receive any letters from her.
I am unable to view the duty of the complainant in that light. I think he was bound, upon the receipt of these letters, to make some effort for the resumption of the marital relation.
The conclusions of the master cannot, therefore, be disturbed.
The exceptions will be overruled, and the report will be confirmed and the bill dismissed.